Citation Nr: 0121048	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-18 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for post-traumatic stress disorder (PTSD) as 
a result of a sexual assault while an inpatient at a VA 
medical facility in April 1996.

2.  Entitlement to a temporary total rating pursuant to 38 
C.F.R. § 4.29 (2000), for a period of hospitalization in 
November 1999.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from September 1981 to 
April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  During the pendency of the veteran's 
appeal, her claims folder was transferred to the RO in St. 
Paul, Minnesota.

The veteran originally submitted an informal claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991) in February 1997.  She alleged that she had been 
sexually assaulted by a VA staff counselor at the North 
Chicago VA medical center (VAMC) in April 1996.  A formal 
claim, seeking compensation under § 1151 for PTSD as a result 
of the assault, was received in March 1997.

The Milwaukee RO denied the veteran's claim as not well 
grounded in June 1998 and provided notification of that 
action in July 1998.  The veteran notified the RO of a change 
of address in August 1998 and the letter of notification was 
resent, however it was incorrectly addressed.  In September 
1998, the veteran submitted a statement wherein she stated 
that she wished to "reopen" her claim regarding the sexual 
assault.  She wanted a copy of the decision letter, as she 
had not yet received it.  Finally, she requested that her 
claims folder be transferred to the RO in St. Paul and that 
her new address in Minneapolis, Minnesota, be noted.  The 
Milwaukee RO resent the notification letter in September 
1998.

In October 1998, the veteran submitted another statement 
wherein she maintained that she did suffer from PTSD as a 
result of the sexual assault.  She noted that she was going 
to continue to pursue her claim for benefits.  She later 
submitted a statement from a VA physician that included a 
diagnosis of PTSD.

The St. Paul RO denied the veteran's claim in July 1999.  The 
RO, while finding the September 1998 statement from the 
veteran to be a reopening of the claim, denied the claim on 
the merits, rather than on the basis of new and material 
evidence.  The reason for the denial was that a VA General 
Counsel Precedent Opinion (VAOPGCPREC) prohibited the payment 
of compensation in cases such as the veteran's.  

In October 1999, the veteran submitted a claim for a 
temporary total rating pursuant to 38 C.F.R. § 4.29.  The St. 
Paul RO also construed this as an attempt to reopen the 
underlying claim for compensation for PTSD under 38 U.S.C.A. 
§ 1151 and denied the claim on the basis of no new and 
material evidence.

In consideration of the evidence of record, the Board finds 
that the veteran's September 1998 statement can be reasonably 
construed to be a notice of disagreement (NOD) with the 
initial denial of benefits in June 1998.  In the alternative, 
the October 1998 statement from the veteran could also be 
construed as a NOD.  See Gallegos v. Gober, 14 Vet. App. 50, 
58 (a NOD is valid if it complies with the five elements of 
38 U.S.C.A. § 7105 (West 1991)).  Therefore, the Board finds 
that the veteran's claim remains on appeal from its inception 
in February 1997 and that consideration of the underlying 
merits of the claim is warranted rather than consideration of 
the issue of whether a previously denied claim should be 
reopened.  


REMAND

The evidence of record shows that the veteran was sexually 
assaulted by a VA employee while hospitalized at the North 
Chicago VA medical center (VAMC) in April 1996.  She is now 
seeking compensation for post-traumatic stress disorder 
(PTSD) that she contends was caused by the sexual assault.  
The veteran contends that she is entitled to this 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991).  

The Board notes that the veteran's claim was originally 
denied in June 1998 because there was no diagnosis of post-
traumatic stress disorder (PTSD) that was related to the 
sexual assault.  The veteran then provided a statement in 
October 1998 from a VA psychologist that related a diagnosis 
of PTSD to the sexual assault.  

In July 1999, the RO again denied the veteran's claim despite 
the addition of the statement from the VA psychologist.  The 
basis for the denial was the promulgation of a VA General 
Counsel opinion (VAOPGCPREC) 1-99, dated in February 1999.  
The opinion essentially held that 38 U.S.C.A. § 1151 did not 
authorize payment of compensation for disability incurred or 
aggravated as the result of a sexual assault by a VA 
physician which occurred while a veteran was receiving 
medical treatment or an examination at a VA facility.  The RO 
applied the holding to the veteran's case in determining that 
there was no basis to authorize compensation for her claimed 
PTSD.

The Board notes that consideration of the above General 
Counsel opinion does not represent a complete analysis of the 
veteran's claim.  The RO did not consider for application 
another General Counsel opinion, VAOPGCPREC 7-97, which 
addressed whether the provisions of 38 U.S.C.A. § 1151 
authorized monetary benefits for disabilities incurred as the 
result of hospitalization but which were unrelated to a 
program of medical treatment.  This second General Counsel 
opinion must also be considered in order to provide a full 
and fair adjudication of the veteran's claim.  There is a 
distinction between the two opinions and, as the RO has not 
yet adjudicated the veteran's claim under VAOPGCPREC 7-97, 
the Board is not free to do so in the first instance.  
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

Further, the standard for processing claims for VA benefits 
was changed, effective November 9, 2000, with the signing 
into law of the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at Chapter 51 of United States Code; 38 U.S.C.A. 
§§ 5100-5126 (West Supp. 2001)), Public Law 106-475.  The 
VCAA removed the requirement for a claimant to submit a well-
grounded claim.  The VCAA also modified VA's duty to assist 
claimants in the development of their claims.  The Board 
finds that the provisions of the VCAA are applicable to this 
case.  

As noted above, the RO relied on holding from VAOPGCPREC 1-99 
to find that the law prohibited payment of compensation 
resulting from a sexual assault that was the result of an 
examination or treatment at a VA facility.  Where the law is 
dispositive in a case, the case should be dismissed.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court), held in Holliday v. Principi, 14 Vet. App. 280 
(2001) (Holliday I) "that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment."  Id. at 286.  The Court distinguished 
those cases where the law is dispositive of the issue 
involved.  In Smith (Claudus) v. Gober, 14 Vet. App. 227, 
231-32 (2000), the Court found that recent enactment of the 
VCAA did not affect the question of whether a federal statute 
allowed for the payment of interest on past due benefits.  
However, in Holliday v. Principi, 14 Vet. App. 327 (2001) 
(Holliday II), the Court explained that the holding in Smith 
applied to those cases where "a claim on its face, without 
regard to any analysis of the record on appeal, was not 
cognizable within the veterans benefits scheme and that, 
'[t]herefore, there is no reason to consider the VCAA in 
deciding the case.'"  Id. at 328.  The decision in Holliday 
II went on to say that, where there is a claim that is valid 
on its face, it requires re-adjudication in light of the 
VCAA.  Id. 328-29.  

There is a valid claim in this case.  It requires the 
analysis of the evidence of record and application of law to 
fact in order to finally decide the merits of the case.  As a 
result of the Court's holding in Holliday II, and the RO's 
need to address the provisions of VAOPGCPREC 7-97, the 
veteran's case must be remanded for further action.

The issue of entitlement to a temporary total rating pursuant 
to 38 C.F.R. § 4.29 (2000) for a period of hospitalization in 
November 1999 is inextricably intertwined with the claim for 
benefits under 38 U.S.C.A. § 1151.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  As such, the claim for the 
temporary total rating cannot be adjudicated until the claim 
for PTSD is resolved. 

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  Development should include 
obtaining copies of any relevant records 
reflecting VA or private treatment the 
veteran may have received since the time 
that such records were last procured.

2.  Thereafter, the RO should re-
adjudicate this appeal, to include 
consideration of VAOPGCPREC 7-97.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


